Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered May 1, 1986, convicting him of grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The remarks and questions of the prosecutor challenged on appeal were not objected to at trial. Consequently, any error with respect thereto has not been preserved for appellate review (see, CPL 470.05 [2]; People v Williams, 46 NY2d 1070), and we decline to exercise our interest of justice jurisdiction in this instance.
We further decline to modify the sentence imposed (see, People v Suitte, 90 AD2d 80). Finally, the sentencing court did not err in imposing the $100 mandatory surcharge pursuant to Penal Law § 60.35; there was no showing that its payment would work an unreasonable hardship on the defendant or his, family (see, CPL 420.35; People v Williams, 131 AD2d 525, lv denied 70 NY2d 718). Should the defendant find himself unable to pay the surcharge at the conclusion of his imprisonment, he may then move for a waiver thereof (see, CPL 420.35, 420.10 [5]; People v West, 124 Misc 2d 622; People v Williams, supra, at 525). Mangano, J. P., Thompson, Brown and Sullivan, JJ., concur.